The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Acknowledgement 
Acknowledgment is made of applicant’s claim for foreign priority based on an application IBWIPO98434 filed in International Bureau on 10/08/2020. 

Specification Objection 
Descriptions of the figures are not required to be written in any particular format, however, they should describe the views of the drawing in a language that is meaningful to the public, MPEP 1503.01 (II). The specification is objected to as follows:

1) The specification must be amended to provide a complete description for the figures. Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)(II). 37 C.F.R. 1.154 covers the arrangement of application elements in a design application: 37 C.F.R. 1.154(b)(4) Description of the figure or figures of the drawing.

An example of how to amend to overcome:
- - FIG. 1.1 is a front, right, and top perspective view of the electric grill showing our new design with the lid closed;
FIG. 1.2 is a front, right, and top perspective view of the electric grill thereof with the lid open;
FIG. 1.3 is a top plan view thereof;
FIG. 1.4 is a back elevation view thereof;
FIG. 1.5 is a front elevation view thereof;
FIG. 1.6 is a back elevation view of the electric grill with the lid closed; 
FIG. 1.7 is a top plan view thereof; and
FIG. 1.8 is a right elevation view thereof. - -
	
2) The description of the broken lines is objected to because the what the broken lines illustrate is not described. See the rejection below for more information on the broken lines. 




Claim Rejection - 35 U.S.C. § 112
The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. 
	
1) When utilizing broken lines in a drawing, a broken line description which clearly describes the use of the broken lines must be included in the specification. See 37 CFR 1.152 and MPEP § 1503.02(111). Because broken lines can be used in design patent drawings for a number of reasons, the broken-line description should expressly identify the purpose of the broken lines in addition to defining their relationship to the claimed design. See MPEP 1503.01 (III).

If the broken lines represent portions of the article or environmental structure for which protection is not sought, applicant may overcome this rejection by inserting a statement similar to the following into the specification immediately preceding the claim, provided such statement does not introduce new matter (see 35 U.S.C. 132):

 - - The broken lines depict portions of the juice extractor barrel that form no part of the claimed design. - - 
	
OR

- - The broken lines depict environment that forms no part of the claimed design. - - 
		
2) In addition to the unknown meaning of the broken lines, it is unclear what the broken lines are illustrating. In all the figures a broken line is placed above and below the power cord. 

    PNG
    media_image1.png
    281
    985
    media_image1.png
    Greyscale


The relationship between the cord and broken lines is not clear and cannot be determined. Are the broken lines environment or are the inventors attempting to remove the cord from the claim? If the inventors wish to remove the cord from the claim, the examiner recommends placing a color overlay and describing the color overlay as depicting portions of the claim that form no part thereof. Care must be taken in the figures where the cord overlaps the article to ensure that all of the cord is removed from the claim, if that is the intent of the inventors. 

Note, if the cord remains part of the claim do not remove the broken lines. This would likely result in the introduction of new matter. 

3) A feature on the bottom of the electric grill is indefinite and non-enabled. Specifically, the exact three-dimensional form cannot be determined without conjecture. See the annotated illustrations below of FIGs. 1.1, 1.2, 1.4, 1.5, and 1.6 with arrows identifying the indefinite feature. 

    PNG
    media_image2.png
    655
    2066
    media_image2.png
    Greyscale


To overcome, the examiner asks the applicant to remove the feature from the claim by placing a color overlay over the feature removing it from the claim. 
	
Claim Rejection - 35 U.S.C. 102(a)(1)- Non-Final:
The claim is rejected under 35 U.S.C. 102(a)(1) as being anticipated by examiner's cited reference of the YouTube Videoguide (dated 2/11/2021) because the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The appearance of YouTube Videoguide is substantially the same as that of the claimed design. The ordinary observer test is the sole test for anticipation. International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009). Door-Master Corp. v. Yorktowne, Inc., 256 F. 3d 1308 (Fed. Cir. 2001) citing Gorham Co. v. White, 81 U.S. 511, 528 (1871).


    PNG
    media_image3.png
    878
    1164
    media_image3.png
    Greyscale
The comparison takes into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as "minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement," (Litton, 728 F.2d at 1444), so too minor differences cannot prevent a finding of anticipation.  Int'l Seaway, supra.

Considering the comparison of YouTube Videoguide and the claimed design, the examiner determines that according to the standard of the ordinary observer, the design shown in YouTube Videoguide and the design shown in the instant application are substantially the same according to 35 U.S.C. § 102(a)(1). Furthermore, the effective filing date of the claimed invention is 3/31/2021. The date of the YouTube Videoguide reference is 2/11/2021. Accordingly, the rejection under this statute is proper.

Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1). Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under 37 CFR 1.130(b).

Claim Rejection - 35 U.S.C. 102(a)(1)- Non-Final:
The claim is rejected under 35 U.S.C. 102(a)(1) as being anticipated by examiner's cited reference of the YouTube Video Guide: How to Assemble (dated 2/12/2021) because the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The appearance of YouTube Video Guide: How to Assemble is substantially the same as that of the claimed design. The ordinary observer test is the sole test for anticipation. International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009). Door-Master Corp. v. Yorktowne, Inc., 256 F. 3d 1308 (Fed. Cir. 2001) citing Gorham Co. v. White, 81 U.S. 511, 528 (1871).

The comparison takes into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as "minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement," (Litton, 728 F.2d at 1444), so too minor differences cannot prevent a finding of anticipation.  Int'l Seaway, supra.


    PNG
    media_image4.png
    1011
    1228
    media_image4.png
    Greyscale

Considering the comparison of YouTube Video Guide: How to Assemble and the claimed design, the examiner determines that according to the standard of the ordinary observer, the design shown in YouTube Video Guide: How to Assemble and the design shown in the instant application are substantially the same according to 35 U.S.C. § 102(a)(1). Furthermore, the effective filing date of the claimed invention is 3/31/2021. The date of the YouTube Video Guide: How to Assemble reference is 2/12/2021. Accordingly, the rejection under this statute is proper.

Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1). Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under 37 CFR 1.130(b).	
Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO. Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below.

Telephonic interviews
A telephonic may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).

The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at
https:/ywww.uspto.gov/'patent,'forms/forms-patent-applications-fiied-or-after-september-16-2012 may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at Steven.Reinholdt@uspto.gov to arrange a time and date for the telephone interview. Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium} unless appropriate authorization for internet communication is filed in the application. Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications’’ may be used to provide such authorization and is available at the USPTO web page indicated above. The authorization may not be sent by email to the USPTO. For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below. See MPEP 502.03 II for further information.

When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:

The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
•	Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only) https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources 
•	Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450 
•	Facsimile to the USPTO's Official Fax Number (571 -273-8300)
•	Hand-carry to USPTO's Alexandria, Virginia Customer Service Window

https://www.uspto.gov/paterits-niaintaining-pateni/respondirig-office-actlons

Conclusion 
The claim stands rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 112(a) and (b), as set forth above.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BRYAN REINHOLDT JR. whose telephone number is 571-270-3293.  The examiner can normally be reached on Monday - Friday 11:00AM - 6:00PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, the inventor/s is/are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu, can be reached on 571-272-8601. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. BRYAN REINHOLDT JR./Primary Examiner, Art Unit 2922